DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a child carrier, classified in A47D 13/025.
II. Claims 20-33, drawn to a system, classified in B60N 2/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination child carrier has separate utility such as a child carrier attached to a user. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If a restriction was not required there would be a serious search and examination burden because the two inventions are classified in separate classes and sub-classes, A47D 13/025 and B60N 2/30.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Chih Huai Chiu on 2/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “buttons” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassai et al. (US2004/0149790).
Regarding claim 1, Kassai discloses a child carrier comprising: a carrying harness (200) installable over a caregiver' torso; and a child supporting part (100) operable to attach to and detach from the carrying harness, wherein the child supporting part includes a body support panel (at 118) and a child attachment (at 113) connected with each other, the child attachment being operable to attach the child supporting part to a child around the child's waist. See Figs. 1-7. 
Regarding claim 2, the child attachment is adapted to fasten to the body support panel around a child's waist for holding the child supporting part with the child while the child supporting part is separated from the carrying harness. See Figs. 1-3.

Regarding claim 4, the crotch pad is rotatable relative to the body support panel. See Figs. 5-6. 
Regarding claim 5, the crotch pad has two transversally opposite ends (at 116, 117) provided with two fastening parts, the crotch pad being attachable to the body support panel around a child's waist by engaging two strips (at 132) provided on the body support panel with the two fastening parts. See Figs. 1-6. 
Regarding claim 10, the child supporting part further includes a waist pad (302) that is connected with the body support panel and is provided with two waist straps that are attachable to each other around a caregiver's waist. See Fig. 2. 
Regarding claim 12, the carrying harness includes a support panel having two shoulder extensions (505, 506) and a back portion (at 201), two first attaching parts (at 709) respectively coupled to the two shoulder extensions, and two second attaching parts (at 612) coupled to the back portion, the two first attaching parts being operable to respectively engage with or disengage from two first anchor structures (707) provided on the child supporting part, and the two second attaching parts being operable to respectively engage with or disengage from two second anchor structures (at 726) provided on the child supporting part. See Fig. 19. 
Regarding claim 13, any of the first and second attaching parts include a snap link. See Fig. 19. 
Regarding claim 14, any of the first and second anchor structures includes a loop. See Fig. 19. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassai as applied above in further view of Jung et al. (US 2012/0298702).
Regarding claim 6, Kassai does not disclose buttons. Jung, which is drawn to a child carrier, discloses using fastening parts that include buttons (400). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use buttons as disclosed by Jung on the carrier of Kassai in order to fasten parts together. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use buttons, since it was known in the art that buttons can be used as fasteners.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kassai as applied above in further view of Vialpando et al. (US 9,480,344).

Regarding claim 8, the child attachment includes a crotch pad (111, 112) connected with the body support panel, and the opening (as modified above) can be located below the crotch pad as it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the opening located as claimed in order to attach the device to a seat, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.
Regarding claim 9, the crotch pad, as modified above, includes a slot for holding a crotch strap of a child supporting apparatus with the crotch pad. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kassai as applied above in further view of Caperon (US 7,766,199).
Regarding claim 11, Kassai does not disclose hip support panels as claimed. Caperon, which is drawn to a child carrier, discloses a child supporting part further including two hip support panels (600, 620) connected with a body support panel, the two hip support panels being foldable over the body support panel and unfolded and attached to a waist pad (760) to provide hip support for a child. See Figs. 1-4. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use hip support panels, as disclosed by Caperon, on the carrier of Kassai in order to adjust the carrier to fit different sized children. 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassai and Vialpando as applied above in further view of Bangert (US 7,686,195).
Regarding claim 16, Kassai does not disclose a seat portion or pocket as claimed. Vialpando discloses a child supporting apparatus (16) that comprises a seat portion (Fig. 7) adapted to receive a child and a child supporting part of a child carrier attached to a child. See Figs. 1-5. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use seat as disclosed by Vialpando in order to attach the carrier of Kassai and safely transport it in something like a vehicle. 
Moreover, Banger, which is drawn to a child carrier, discloses a pocket (16) for receiving a carrying harness of the child carrier separate from a child supporting part. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a pocket, as disclosed by Bangert on the child carrier or Kassai in order to hold and secure items. 
Regarding claim 17, the seat portion, as modified above, has a left and a right side respectively provided with two storage compartments, insofar as claimed and shown, for receiving at least partially two waist straps of the child supporting part. See Vialpando, Figs. 3 and 7. 
Regarding claim 18, the child supporting apparatus has a carry handle (19), the pocket capable of being provided on the carry handle. See above. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734